

116 S4119 IS: Stop Illegal Reentry Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4119IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to increase penalties for individuals who illegally reenter the United States after being removed, and for other purposes. 1.Short titlesThis Act may be cited as the Stop Illegal Reentry Act or as Kate's Law.2.Increased penalties for reentry of removed alienSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(2)by striking subsections (a) and (b) and inserting the following:(a)In generalSubject to subsections (b) and (c), any alien who—(1)has been denied admission, excluded, deported, or removed or has departed the United States while an order of exclusion, deportation, or removal is outstanding; and(2)thereafter enters, attempts to enter, or is at any time found in, the United States, unless—(A)prior to the alien’s reembarkation at a place outside the United States or the alien’s application for admission from foreign contiguous territory, the Secretary of Homeland Security has expressly consented to such alien’s reapplying for admission; or(B)with respect to an alien previously denied admission and removed, such alien shall establish that the alien was not required to obtain such advance consent under this Act or any prior Act,shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both.(b)Criminal penalties for reentry of certain removed aliens(1)In generalNotwithstanding the penalty under subsection (a), and except as provided in subsection (c), an alien described in subsection (a)—(A)who was convicted before such removal or departure of 3 or more misdemeanors involving drugs, crimes against the person, or both, or a felony (other than an aggravated felony), shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both;(B)who has been excluded from the United States pursuant to section 235(c) because the alien was inadmissible under section 212(a)(3)(B) or who has been removed from the United States pursuant to title V, and who thereafter, without the permission of the Secretary of Homeland Security, enters the United States, or attempts to do so, shall be fined under title 18, United States Code, and imprisoned for a period of 10 years, which sentence shall not run concurrently with any other sentence;(C)who was removed from the United States pursuant to section 241(a)(4)(B) who thereafter, without the permission of the Secretary of Homeland Security, enters, attempts to enter, or is at any time found in, the United States, shall be fined under title 18, United States Code, imprisoned for not more than 10 years, or both; and(D)who has been denied admission, excluded, deported, or removed 3 or more times and thereafter enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both.(2)Removal definedIn this subsection and in subsection (c), the term removal includes any agreement in which an alien stipulates to removal during (or not during) a criminal trial under either Federal or State law.(c)Mandatory minimum criminal penalty for reentry of certain removed aliensNotwithstanding the penalties provided in subsections (a) and (b), an alien described in subsection (a)—(1)who was convicted before such removal or departure of an aggravated felony; or(2)who was convicted at least two times before such removal or departure of illegal reentry under this section,shall be imprisoned not less than five years and not more than 20 years, and may, in addition, be
 fined under title 18, United States Code.; and(3)in subsection (d), as redesignated by paragraph (1)—(A)by striking section 242(h)(2) and inserting section 241(a)(4); and(B)by striking Attorney General and inserting Secretary of Homeland Security.